DETAILED ACTION
This action is responsive to the application filed on June 04, 2020.
Claims 1-20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Drawings
The drawings filed on June 04, 2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bartley et al. (US Pub. No. 2015/0347923 – hereinafter Bartley) in view of Tsuyuki (US Pub. No. 2021/0357808).
  	With respect to claim 1, Bartley teaches a method of processing test execution logs to determine error locations and types (see abstract, determining a classification of an error in a computing system, a computer receives a notification of an error during a test within a computing system. The computer then retrieves a plurality of log files created during the test from within the computing system and determines data containing one or more error categorizations. The computer determines a classification of the error, based, at least in part, on the plurality of log files and the data containing one or more error categorizations), comprising:    	creating training examples from labeled test execution logs, the test execution logs describing actions that occurred in connection with execution of one or more tests on a storage system (see paragraphs [0022]-[0023] and figure 1 (and related text), Training program 132 categorizes errors within the merged log files (step 212). In an embodiment, errors are categorized using known methods in the art, for example, running supervised machine learning such as a Markov Model over the sequential output from step 210. A Markov Model, for example, is a statistical model of sequential data. Applying machine learning on log files allows the log files that are similar to be matched or clustered. For each cluster, the type of error of the cluster must be classified, typically by a tester or developer. In an embodiment, a user can label each log file with a particular error. Errors can be, for example, a network error, a disk full error, an undefined error, or a third party application crash. Training program 132 determines whether there are more test runs (decision block 214). If training program 132 determines there are more test runs (decision block 214, yes branch), the program retrieves additional log files from within distributed data processing environment 100 (step 202). If training program 132 determines there are no more test runs (decision block 214, no branch), training program 132 completes the training (step 216). In an embodiment, training program 132 completes training by providing a user with a notification that the training is complete and the trained data contains error categorizations developed using multiple test log files).    	clustering the training examples into two or more clusters based on features of the test execution logs using an unsupervised learning process (see paragraph [0020], training program 132 categorizes each log entry (step 208). In an embodiment, the log entries are categorized using known methods in the art, for example, machine learning algorithms such as text supervised machine learning including, for example, support vector machines (“SVM”). SVM's are supervised learning models with associated learning algorithms that analyze data and recognize patterns. For example, if there are many log entries that contain the same content, the log files containing the similar log entries can be grouped together and placed within the same category. In an alternate embodiment, unsupervised machine learning may be used, for example, known algorithms such as Density-Based Spatial Clustering of Applications with Noise (“DBSCAN”), however, the results however may not be as accurate. In embodiments, training program 132 creates identifiers for each categorized log entry using known text analysis methods, while in other embodiments a user can create identifiers for each category).  	Bartley is silent to disclose:  	using the training examples of each cluster to train a separate respective supervised learning process for the cluster to learn a regression between features of the test execution logs and error types associated with the labels.  	However, in an analogous art, Tsuyuki teaches:  	using the training examples of each cluster to train a separate respective supervised learning process for the cluster to learn a regression between features of the test execution logs and error types associated with the labels (see paragraph [0048] and figures 3-6 (and related text), the machine learning model generation system 1 uses training data being labeled data to learn a learning model of a candidate model set (hereinafter, referred to as the “candidate model”), and generates a trained machine learning model (hereinafter, referred to as the “trained model”) (S21). The learning model used in the machine learning model generation system 1 is, for example, a machine learning model for learning using training data in a framework of supervised learning, such as a classification model in which feature quantities are input and classified into classes represented by an object variable, or a regression model in which feature quantities to be regressed are input and output as real values of the object variable. See paragraph [0060], the grouping unit 121 classifies the trained models of the trained model set information 113 into a plurality of groups by a known classification method (hierarchical clustering, spectral clustering, etc.), and stores the results in the group selection information 124. Furthermore, see paragraphs [0065], [0067]).
   	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bartley’s teaching, which set forth a method for determining a classification of an error in a computing system, a computer receives a notification of an error during a test within a computing system, by using the training examples of each cluster to train a separate respective supervised learning process for the cluster to learn a regression between features of the test execution logs and error types associated with the labels as suggested by Tsuyuki, as Tsuyuki would provide a machine learning model generation system and a machine learning model generation method that can efficiently generate a learning model with high inference accuracy while suppressing the load on generating training data (see paragraph [0015]).  	With respect to claim 2, Bartley teaches wherein the step of clustering is implemented using a DBSCAN (Density-Based Spatial Clustering of Applications with Noise) clustering process (see paragraph [0020], training program 132 categorizes each log entry (step 208). In an embodiment, the log entries are categorized using known methods in the art, for example, machine learning algorithms such as text supervised machine learning including, for example, support vector machines (“SVM”). SVM's are supervised learning models with associated learning algorithms that analyze data and recognize patterns. For example, if there are many log entries that contain the same content, the log files containing the similar log entries can be grouped together and placed within the same category. In an alternate embodiment, unsupervised machine learning may be used, for example, known algorithms such as Density-Based Spatial Clustering of Applications with Noise (“DBSCAN”), however, the results however may not be as accurate. In embodiments, training program 132 creates identifiers for each categorized log entry using known text analysis methods, while in other embodiments a user can create identifiers for each category).  	With respect to claim 3, Tsuyuki teaches wherein creating training examples comprises parsing the test execution logs, performing a keyword identification on each of the test execution logs, constructing a feature space based on the keyword identification, and performing a similarity comparison between the training examples (see paragraph [0048] and figures 3-6 (and related text), the machine learning model generation system 1 uses training data being labeled data to learn a learning model of a candidate model set (hereinafter, referred to as the “candidate model”), and generates a trained machine learning model (hereinafter, referred to as the “trained model”) (S21). The learning model used in the machine learning model generation system 1 is, for example, a machine learning model for learning using training data in a framework of supervised learning, such as a classification model in which feature quantities are input and classified into classes represented by an object variable, or a regression model in which feature quantities to be regressed are input and output as real values of the object variable. See paragraph [0060], the grouping unit 121 classifies the trained models of the trained model set information 113 into a plurality of groups by a known classification method (hierarchical clustering, spectral clustering, etc.), and stores the results in the group selection information 124. Furthermore, see paragraphs [0065], [0067]).  	With respect to claims 11-13, the claims are directed to a non-transitory tangible computer readable storage medium that corresponds to the method recited in claims 1-3, respectively (see the rejection of claims 1-3 above; wherein Bartley also teaches such a medium in paragraphs [0042]).

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bartley et al. (US Pub. No. 2015/0347923) in view of Tsuyuki (US Pub. No. 2021/0357808) and further in view of Adamo et al. (US Pat. No. 11,113,175 – hereinafter Adamo).
  	With respect to claim 4, Bartley in view of Tsuyuki is silent to disclose wherein the step of performing the keyword identification comprises extracting the features from the test execution logs using a statistical text mining algorithm.  	However, in an analogous art, Adamo teaches:   	wherein the step of performing the keyword identification comprises extracting the features from the test execution logs using a statistical text mining algorithm (see column 18 line 48 – column 19 line 20, the natural language processing engine 143 may be configured to utilize its analysis techniques and/or rules to consider the context and meaning of words, phrases, sentences, paragraphs, or other groupings of words extracted from inputs or sources of information. Natural language processing techniques include, but are not limited, to n-gram, bag-of-words, co-referencing, part-of-speech tagging, stemming or lemmatizing, sentence breakdown, parsing, regular expression matching, subject or terminology extraction, relationship extraction, question and answer, similarity, annotating, rewriting, summarizing, sentiment analysis, intent analysis, statistical processing, machine learning, rules-based, algorithmic, translation, semantic, word embedding, concept extraction, other natural language understanding techniques, or any combination thereof. For example, in certain embodiments, the natural language processing engine 143 may be configured to utilize its analysis techniques and/or rules to consider the context and meaning of words, phrases, sentences, paragraphs, or other groupings of words extracted from inputs or sources of information. Additionally, the natural language processing engine 143 may be configured to determine the context and relationship of each word and/or group of words in an input to other words and/or groups of words in the same input and/or other different inputs or sources of information. In certain embodiments, the natural language processing engine 143 may be utilized to determine if text and/or content parsed from a particular input corresponds, relates, and/or matches with text and/or content existing in the system 100, such as in software code or documents associated with an application under evaluation 230 by the system 100, application pages and/or web pages, documents and files in the database 155, and documents, programs, and files utilized, provided, received and/or stored by the internal data sources 201, the external data sources 202, the static model discovery module 200, the model change management module 204, the dynamic model discovery module 206, the agglomerated models 208, the evaluators 220, the data transformers 232, the outputs 240, the controller 224, the learning engine 226, or any combination thereof).   	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Bartley and Tsuyuki, by extracting the features from the test execution logs using a statistical text mining algorithm as suggested by Adamo, as Adamo would provide an enhanced method for understanding the data relationships between the various input and output sources of a computer program. Information may be provided to a learning engine to maximize reasoning and performance in subsequent discovery processes by adjusting models.
  	With respect to claim 5, Adamo teaches wherein the statistical text mining algorithm is a bag-of- words algorithm (see column 18 line 48 – column 19 line 20, the natural language processing engine 143 may be configured to utilize its analysis techniques and/or rules to consider the context and meaning of words, phrases, sentences, paragraphs, or other groupings of words extracted from inputs or sources of information. Natural language processing techniques include, but are not limited, to n-gram, bag-of-words, co-referencing, part-of-speech tagging, stemming or lemmatizing, sentence breakdown, parsing, regular expression matching, subject or terminology extraction, relationship extraction, question and answer, similarity, annotating, rewriting, summarizing, sentiment analysis, intent analysis, statistical processing, machine learning, rules-based, algorithmic, translation, semantic, word embedding, concept extraction, other natural language understanding techniques, or any combination thereof. For example, in certain embodiments, the natural language processing engine 143 may be configured to utilize its analysis techniques and/or rules to consider the context and meaning of words, phrases, sentences, paragraphs, or other groupings of words extracted from inputs or sources of information. Additionally, the natural language processing engine 143 may be configured to determine the context and relationship of each word and/or group of words in an input to other words and/or groups of words in the same input and/or other different inputs or sources of information. In certain embodiments, the natural language processing engine 143 may be utilized to determine if text and/or content parsed from a particular input corresponds, relates, and/or matches with text and/or content existing in the system 100, such as in software code or documents associated with an application under evaluation 230 by the system 100, application pages and/or web pages, documents and files in the database 155, and documents, programs, and files utilized, provided, received and/or stored by the internal data sources 201, the external data sources 202, the static model discovery module 200, the model change management module 204, the dynamic model discovery module 206, the agglomerated models 208, the evaluators 220, the data transformers 232, the outputs 240, the controller 224, the learning engine 226, or any combination thereof).  	With respect to claims 14-15, the claims are directed to a non-transitory tangible computer readable storage medium that corresponds to the method recited in claims 4-5, respectively (see the rejection of claims 4-5 above).
Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bartley et al. (US Pub. No. 2015/0347923) in view of Tsuyuki (US Pub. No. 2021/0357808) and further in view of Cmielowski et al. (US Pub. No. 2021/0279562 – hereinafter Cmielowski).  	With respect to claim 6, Bartley in view of Tsuyuki is silent to disclose wherein each separate respective supervised learning process is a deep neural network.  	However, in an analogous art, Cmielowski teaches wherein each separate respective supervised learning process is a deep neural network (see paragraph [0015] and figure 2 (and related text), model 152 is representative of a model utilizing machine learning and/or deep learning techniques to train, calculate weights, ingest inputs, and output a plurality of solution vectors. In an embodiment, model 152 is comprised of any combination of deep learning model, technique, and algorithm (e.g., decision trees, Naive Bayes classification, support vector machines for classification problems, random forest for classification and regression, linear regression, least squares regression, logistic regression). Model 152 utilizes transferrable neural networks algorithms and models (e.g., long short-term memory (LSTM), deep stacking network (DSN), deep belief network (DBN), convolutional neural networks (CNN), compound hierarchical deep models, etc.) that can be trained with supervised or unsupervised methods. In the depicted embodiment, model 152 is a recurrent neural network (RNN) trained utilizing supervised training methods).
   	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Bartley and Tsuyuki, by using deep neural network as a supervised learning process as suggested by Cmielowski, as Cmielowski would allow training, calculate weights, ingest inputs, and output a plurality of solution vectors.  	With respect to claim 7, Cmielowski teaches wherein each separate respective supervised learning process is a random forest of deep neural networks (see paragraph [0015] and figure 2 (and related text), model 152 is representative of a model utilizing machine learning and/or deep learning techniques to train, calculate weights, ingest inputs, and output a plurality of solution vectors. In an embodiment, model 152 is comprised of any combination of deep learning model, technique, and algorithm (e.g., decision trees, Naive Bayes classification, support vector machines for classification problems, random forest for classification and regression, linear regression, least squares regression, logistic regression). Model 152 utilizes transferrable neural networks algorithms and models (e.g., long short-term memory (LSTM), deep stacking network (DSN), deep belief network (DBN), convolutional neural networks (CNN), compound hierarchical deep models, etc.) that can be trained with supervised or unsupervised methods. In the depicted embodiment, model 152 is a recurrent neural network (RNN) trained utilizing supervised training methods).
  	With respect to claims 16-17, the claims are directed to a non-transitory tangible computer readable storage medium that corresponds to the method recited in claims 6-7, respectively (see the rejection of claims 6-7 above).

Allowable Subject Matter
Claims 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Lee et al. (US Pub. No. 2020/0210556) set forth a user verification method and apparatus using a generalized user model, where the user verification method includes generating a feature vector corresponding to a user based on input data corresponding to the user, determining a first parameter indicating a similarity between the feature  vector and an enrolled feature  vector enrolled for user verification, determining a second parameter indicating a similarity between the feature  vector and a user model corresponding to generalized users, and verifying the user based on the first parameter and the second parameter (see abstract). 	Han et al. (US Pub. No. 2020/0293886) set forth an authentication method and apparatus using a transformation model. The authentication method includes generating, at a first apparatus, a first enrolled feature based on a first feature extractor, obtaining a second enrolled feature to which the first enrolled feature is transformed, determining an input feature by extracting a feature from input data with a second feature extractor different from the first feature extractor, and performing an authentication based on the second enrolled feature and the input feature (see abstract).
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192